Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 and 10-12 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Bucca on 05/14/2021.

The application has been amended as follows: 

Claim 9 is cancelled.  Claims 7-8 are amended as follows:

7.  (Currently amended)  The non-oriented electrical steel sheet of claim 1, wherein
an iron loss W15/50 is 2.30W/kg or less, and a magnetic flux density B50 is 1.67T or more.  


heating a slab comprising Si: 2.0 to 3.5%, Al: 0.05 to 2.0%, Mn: 0.05 to 2.0%, In: 0.0002 to 0.003%, Bi: 0.0005 to 0.05 by wt% and Fe and inevitable impurities as the remainder;
performing hot rolling on a slab to manufacture a hot rolled sheet;
performing cold rolling on the hot rolled sheet to manufacture a cold rolled sheet; and
performing final annealing on the cold rolled sheet, thereby producing the non-oriented electrical steel sheet of claim 1.  


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest prior art are Murakami (US 20170194082), Fortunati (US 20170044641), Miyazaki (US 20120014828), Tanaka (US 7,922,834) and Sashi (US 20030175524) and Kataoka (US 20160273064).
Murakami, Fortunati, Miyazaki, Tanaka, Sashi disclose a non-oriented steel sheet having overlapping elemental compositions of Si, Al, Mn and Bi, with remainder as Fe and inevitable impurities.  However, none of cited art disclose presence of In in claimed range.
Even if Katoka discloses presence of Bi and In up to 0.5% can be selected from a list of Mo, W, In, Sn, Bi, Sb, Ag, Te, Ce, V, Cr, Co, Ni, Se, Re, Os, Nb, Zr, Hf and Ta (paragraph [0046]),applicant has demonstrated criticality of claimed In range in comparative Examples C2 and D1 (Table 1 of instant application). Comparative example C2 has In 0.0035% and comparative example D1 has no In.  Both comparative examples C2 and D1 result iron loss W15/50 greater than 2.3 W/kg, magnetic flux density B50 less than 1.67 T and ratio of YP0.2 obtained when the tensile test is subjected at 120 C to YP0.2 obtained when the tensile test is subjected at 20 C less than 0.7.  Hence, criticality of claimed In range is demonstrated.

Hence,  instant claims 1, 3-7 are allowed. As a result of allowed product claim 1, withdrawn process claims 8, 10-12 are rejoined to be allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515.  The examiner can normally be reached on 9am-5:30pm Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNY R WU/Primary Examiner, Art Unit 1733